Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00720-CV

                                         Marilyn STEWART,
                                              Appellant

                                              v.
                               THE CITY OF SAN ANTONIOAppellee
                                 THE CITY OF SAN ANTONIO,
                                           Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-09344
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 23, 2014

DISMISSED

           On October 1, 2013, the trial court signed a permanent injunction authorizing the City of

San Antonio to demolish the structure at 1010 Denver, San Antonio, Texas. On October 17, 2013,

appellant filed a notice of appeal and affidavit of indigence. The trial court clerk contested the

affidavit, stating that appellant is not indigent and is capable of paying all costs and fees for this

appeal. The City of San Antonio also contested the affidavit, asserting that appellant was not

entitled to a free record because her appeal is frivolous. The appeal was abated to the trial court

for a hearing on the contest, and the trial court determined the appeal to be frivolous. On April 30,
                                                                                        04-13-00720-CV


2014, this court affirmed the trial court’s order finding the appeal frivolous and ordered appellant

to file written proof with this court by May 15, 2014, that she had paid or made arrangements to

pay the fee for the preparation of the clerk’s record and reporter’s record for this appeal. See

Stewart v. City of San Antonio, No. 04-13-00720-CV, 2014 WL 1713532 (Tex. App.—San

Antonio Apr. 30, 2004, order) (mem. op.).

       On May 14, 2014, the trial court clerk filed a notification of late record stating that appellant

had “made a payment arrangement, with the first payment of $10.00 to be paid on or around May

28, 2014.” At the top of the notification of late record, appellant added a handwritten note stating,

“This is proof of payment arrangement for the clerk’s record.” The trial court clerk informed this

court that the total cost of the clerk’s record would be $80.00. Because the notification of late

record and the appellant’s note did not provide this court with sufficient information to determine

whether a satisfactory arrangement had been made to pay the fees for preparing the clerk’s record

and reporter’s record, appellant was ordered to provide the court with specific dates when all of

the fees for the clerk’s record and reporter’s record would be paid.

       On May 23, 2014, appellant filed a letter stating that she intended to pay $10.00 every two

weeks until the fees are paid in full. The court reporter informed this court that the fee for preparing

the reporter’s record would be approximately $500.00. Given the approximate total fees of

$580.00, this court determined that the payment of $10.00 every two weeks did not constitute

“satisfactory arrangements” for the payment of the fees. See TEX. R. APP. P. 35.3(a)(2), (b)(3).

Accordingly, appellant was ordered to provide written proof that she had paid the total amount of

the fees no later than July 1, 2014. The order stated that if appellant did not provide written proof

that the fees had been paid in full by July 1, 2014, this appeal would be dismissed. See TEX. R.

APP. P. 37.3(b).



                                                  -2-
                                                                                     04-13-00720-CV


       On July 1, 2004, appellant filed a letter notifying the court that she had been unable to pay

the total amount of the fees due. Accordingly, this appeal is dismissed. See id.; see also Stewart,

2014 WL 1713532, at *2.

                                                 PER CURIAM




                                               -3-